[Cite as State v. Eury, 2018-Ohio-1460.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           BUTLER COUNTY




STATE OF OHIO,                                   :

        Plaintiff-Appellee,                      :     CASE NO. CA2017-08-125

                                                 :             OPINION
    - vs -                                                      4/16/2018
                                                 :

SEAN PATRICK EURY,                               :

        Defendant-Appellant.                     :



       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2017-01-0171



Michael T. Gmoser, Butler County Prosecuting Attorney, Michael Greer, Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for plaintiff-appellee

Christopher P. Frederick, 300 High Street, Suite 550, Hamilton, Ohio 45011, for defendant-
appellant



        PIPER, J.

        {¶ 1} Defendant-appellant, Sean Eury, appeals his sentence in the Butler County

Court of Common Pleas after pleading guilty to gross sexual imposition.

        {¶ 2} Eury pled guilty to two counts of gross sexual imposition after molesting two

children over the course of eight years. The trial court sentenced Eury to 54 months on one

count and 17 months on the other. The trial court ordered the sentences to run consecutive,
                                                                        Butler CA2017-08-125

for an aggregate sentence of 71 months in prison. Eury was then designated a Tier II sex

offender. Eury now appeals his sentence, raising the following assignment of error:

       {¶ 3} THE TRIAL COURT ERRED TO THE PREJUDICE OF MR. EURY WHEN IT

SENTENCED HIM TO CONSECUTIVE TERMS OF 54 MONTHS AND 17 MONTHS IN THE

OHIO DEPARTMENT OF REHABILITATION AND CORRECTIONS.

       {¶ 4} Eury argues in his sole assignment of error that the trial court erred in

sentencing him to 71 months in prison because the record does not support the trial court's

sentence.

       {¶ 5} An appellate court reviews an imposed sentence according to R.C.

2953.08(G)(2), which governs all felony sentences. State v. Marcum, 146 Ohio St. 3d 516,

2016-Ohio-1002, ¶ 1. Pursuant to that statute, an appellate court does not review the

sentencing court's decision for an abuse of discretion.           Id. at ¶ 10.    Rather, R.C.

2953.08(G)(2) provides that an appellate court can modify or vacate a sentence only if the

appellate court finds by clear and convincing evidence that the record does not support the

trial court's findings under relevant statutes or that the sentence is otherwise contrary to law.

A sentence is not clearly and convincingly contrary to law where the trial court "considers the

principles and purposes of R.C. 2929.11, as well as the factors listed in R.C. 2929.12,

properly imposes postrelease control, and sentences the defendant within the permissible

statutory range." State v. Ahlers, 12th Dist. Butler No. CA2015-06-100, 2016-Ohio-2890, ¶ 8.

Thus, this court may increase, reduce, or otherwise modify a sentence only when it clearly

and convincingly finds that the sentence is either contrary to law or unsupported by the

record. Marcum at ¶ 7.

       {¶ 6} A consecutive sentence is contrary to law where the trial court fails to make the

consecutive sentencing findings as required by R.C. 2929.14(C)(4). State v. Marshall, 12th

Dist. Warren No. CA2013-05-042, 2013-Ohio-5092, ¶ 8. Pursuant to R.C. 2929.14(C)(4), a
                                               -2-
                                                                    Butler CA2017-08-125

trial court must engage in a three-step analysis and make certain findings before imposing

consecutive sentences. State v. Smith, 12th Dist. Clermont No. CA2014-07-054, 2015-Ohio-

1093, ¶ 7. Specifically, the trial court must find that (1) the consecutive sentence is

necessary to protect the public from future crime or to punish the offender, (2) consecutive

sentences are not disproportionate to the seriousness of the offender's conduct and to the

danger the offender poses to the public, and (3) one of the following applies:

             (a) The offender committed one or more of the multiple offenses
             while the offender was awaiting trial or sentencing, was under a
             sanction imposed pursuant to section 2929.16, 2929.17, or
             2929.18 of the Revised Code, or was under post-release control
             for a prior offense.

             (b) At least two of the multiple offenses were committed as part
             of one or more courses of conduct, and the harm caused by two
             or more of the multiple offenses so committed was so great or
             unusual that no single prison term for any of the offenses
             committed as part of any of the courses of conduct adequately
             reflects the seriousness of the offender's conduct.

             (c) The offender's history of criminal conduct demonstrates that
             consecutive sentences are necessary to protect the public from
             future crime by the offender.

R.C. 2929.14(C)(4).

      {¶ 7} "In order to impose consecutive terms of imprisonment, a trial court is required

to make the findings mandated by R.C. 2929.14(C)(4) at the sentencing hearing and

incorporate its findings into its sentencing entry." State v. Bonnell, 140 Ohio St. 3d 209,

2014-Ohio-3177, ¶ 37. While the trial court is not required to give reasons explaining these

findings, it must be clear from the record that the court engaged in the required sentencing

analysis and made the requisite findings. Smith at ¶ 8.

      {¶ 8} After reviewing the record, we find that the trial court's sentence was not

contrary to law and was fully supported by the record. Eury was convicted of two counts of

gross sexual imposition; one count a third-degree felony and one count a fourth-degree


                                            -3-
                                                                        Butler CA2017-08-125

felony. The sentence for the third-degree felony was 54 months, which is within the statutory

range. R.C. 2929.14(A)(3)(a). The sentence for the fourth-degree felony was 17 months,

also within the statutory range. R.C. 2929.14(A)(4). The trial court also properly imposed

postrelease control.

       {¶ 9} The trial court also made the requisite findings regarding consecutive

sentences during the sentence hearing and in its sentencing entry. Specifically, the trial court

found that the consecutive sentence (1) was necessary to protect the public from future crime

and to punish the offender, (2) was not disproportionate to the seriousness of the offender's

conduct and to the danger the offender poses to the public, and (3) at least two of the

multiple offenses were committed as part of one or more courses of conduct with resulting

harm so great and unusual that no single prison term could adequate reflect the seriousness

of Eury's conduct. Also within the trial court's sentencing entry, and as discussed at the

sentencing hearing, the trial court considered the principles and purposes of R.C. 2929.11,

as well as the factors listed in R.C. 2929.12.

       {¶ 10} The trial court's findings and sentence are supported by the record. Eury pled

guilty to molesting two children over a period of eight years. Despite admitting to the sexual

contact with the children, Eury claimed at various times that the touching was accidental, thus

refusing to take full responsibility for his crimes. The trial court determined that Eury did not

show "genuine" remorse and that Eury did not recognize the children's suffering. The court

also considered the impact Eury's conduct had on the children, including that they suffer from

post-traumatic stress disorder, have suicidal tendencies and depression, and must go to

counseling on a weekly basis.

       {¶ 11} After reviewing the record, we find that the trial court's sentence was imposed

according to the statutory requirements and was supported by the record. Thus, Eury's sole

assignment of error is overruled.
                                               -4-
                                             Butler CA2017-08-125

{¶ 12} Judgment affirmed.


RINGLAND, P.J., and M. POWELL, J., concur.




                                 -5-